Order entered September 29, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00575-CV

      IN THE INTEREST OF B.N.L., H.T.L. AND A.K.L., CHILDREN

               On Appeal from the 429th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 429-56250-2017

                                     ORDER

      Before the Court is appellant’s September 28, 2020 third motion for

extension of time to file her brief. Appellant explains the extension is necessary

because a few exhibits are missing from the reporter’s record, and she has

requested a supplemental reporter’s record containing those exhibits be prepared.

      We GRANT the motion to the extent we ORDER Cindy Bardwell, Official

Court Reporter for the 429th Judicial District Court, to file the requested

supplemental reporter’s record no later than October 12, 2020.         We further

ORDER appellant to file her brief no later than October 28, 2020.
      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Bardwell and the parties.

                                        /s/   ERIN A. NOWELL
                                              JUSTICE